Citation Nr: 0506386	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  96-21 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected postoperative residuals of a left nipple abscess, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1984 to June 
1995.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, that granted service 
connection for postoperative residuals of a left nipple 
abscess and initially assigned a noncompensable (0 percent) 
disability rating.  The veteran appealed this decision, 
requesting a higher initial evaluation.  In a June 1998 
supplemental statement of the case (SSOC), the RO revised the 
initial rating to 10 percent.  The veteran, however, 
continued his appeal to the Board for a higher evaluation in 
excess of 10 percent.  This matter was previously before the 
Board in December 1999 and October 2003, when it remanded 
this claim for additional development.  The Board is 
satisfied that all requested development is now complete, 
such that it may proceed with a decision on this appeal.

This appeal originally included seven other claims for higher 
initial evaluations for additional disabilities that were 
service-connected via the February 1996 rating decision.  Six 
of these claims were resolved via unappealed Board decisions 
issued in December 1999 and October 2003.  The veteran 
withdrew his appeal of the remaining claim (for a higher 
initial evaluation for a left fourth hammertoe with 
arthroplasty) in a September 1996 filing, and so the Board 
has no jurisdiction over this claim, as it is no longer in 
appellate status.  See 38 C.F.R. § 20.204 (2004).
  

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The veteran's post-operative residuals of a service-
connected left nipple abscess are predominantly manifested by 
clinical findings of a tender scar measuring approximately 
one-half by one-third of an inch, but not productive of 
functional impairment, with complaints of occasional swelling 
and drainage.


CONCLUSION OF LAW

The criteria for the assignment of a higher initial 
evaluation in excess of 10 percent for service-connected 
postoperative residuals of a left nipple abscess have not 
been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7801 (2004); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA, now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations are applicable to the 
claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  


The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA strictly 
complied with the notification and assistance provisions of 
the VCAA, such that the Board's decision to proceed in 
adjudicating the appellant's claim at this time does not 
prejudice him in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court specifically held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and that, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).  Further, the Court also clarified that 
VA's regulations implementing the amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini II at 120-123.

In this case, the veteran's initial claim for service 
connection was received in June 1995, prior to enactment of 
the VCAA.  With that application, the veteran identified only 
service medical records as being relevant to his claim.  The 
RO also ordered a VA examination to determine the existence 
and etiology of his claimed disorder.  

In the initial February 1996 rating action, the RO listed the 
evidence considered and the regulatory criteria necessary to 
establish entitlement to service connection, and then 
specified in its reasons and bases that it had decided to 
grant the claim based upon evidence contained in the 
veteran's service medical records and with consideration of 
the results of a September 1995 VA examination report.  In 
awarding the veteran service connection, the RO initially 
assigned him a noncompensable rating for his disability.

Thereafter, the veteran appealed the February 1996 rating 
decision, expressing his disagreement with respect to the 
initial noncompensable rating assigned to his service-
connected disability.  In a March 1996 statement of the case 
and in a July 1996 SSOC, the RO reviewed the then-applicable 
criteria for the assignment of a higher evaluation, and 
advised the veteran that the medical evidence of record did 
not support an increase in his disability rating.  

Then, the veteran provided testimony as to his current 
symptomatology at a September 1996 local hearing, and also 
submitted private medical records reflecting new treatment 
(excision) in March 1996.  The RO, in a June 1998 SSOC, held 
that based upon the additional evidence of record, a 10 
percent evaluation, the maximum available under then-
applicable law, was more appropriately assigned for the 
veteran's disability, to be assigned from the day after his 
date of discharge from active service.  

The veteran then continued his appeal of this claim to the 
Board.  In December 1999, the Board remanded the matter to 
the RO for additional development.  

Then, in a June 2002 letter, the RO informed the veteran of 
its expanded duties to notify and assist under the VCAA, 
explained that it was developing his claim pursuant to the 
latter duty, requested that the veteran submit any pertinent 
evidence he had to support his claim, and indicated that it 
would assist the veteran in obtaining and developing this 
evidence, provided that he identified the source(s) of the 
evidence.  

In the June 2002 VCAA letter, the RO explained that it was 
required to make reasonable efforts to assist the veteran in 
obtaining evidence in support of his claim, including medical 
records, employment records, and records from federal 
agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
information.  The RO also indicated that it would provide the 
veteran with a medical examination or secure a medical 
opinion, if it thought that such an examination or opinion 
was necessary to make a decision in the case.  

The RO told the veteran in June 2002 that it needed certain 
evidence from him, namely any other medical records 
concerning his disability, and especially records of 
treatment dated over the past six years.  The RO advised the 
veteran that he could instead sign and return a release form 
to the RO so that it could obtain any such records.  To 
further aid with his claim, the RO informed the veteran that 
he should tell the RO about any additional information or 
evidence that he wanted the RO to obtain for him, and asked 
the veteran to send in any evidence in his possession that 
the RO needed for his claim.  

The veteran did not respond to the June 2002 VCAA letter.

In a February 2003 SSOC, the RO provided additional notice of 
the laws and regulations applicable to the veteran's claim 
under the VCAA, but explained that the findings on recent 
examination warranted only a continuation of his currently 
assigned 10 percent rating.
 
The claim was returned to the Board in October 2003, when it 
held that the matter must be remanded again in light of 
recent revisions to VA's regulatory criteria for evaluating 
service-connected skin disabilities.  The Board requested 
that the RO advise the veteran of these changes, and then 
afford him a new VA examination.

In April 2004, the RO transmitted an updated VCAA letter that 
specifically notified the veteran of the new regulatory 
changes applicable to service-connected skin disabilities, 
advised him that it had ordered a new VA examination, and 
requested that he identify or send in any additional evidence 
he had in support of his claim.  The veteran did not respond 
to this communication.

Then, in an October 2004 SSOC, the RO presented the veteran 
with a list of evidence evaluated for his claim, and the text 
of the new VA regulations pertinent to his claim.  The RO 
informed the veteran of the reasons for which his service-
connected disability did not warrant more than a 10 percent 
rating under the new criteria.  See 38 U.S.C.A. §§ 5102, 
5103.  

Thereafter, in a December 2004 letter, the RO advised the 
veteran that it was ready to once again return his claim to 
the Board for its consideration.  The RO also advised the 
veteran of how he could then submit additional information 
and evidence to VA.

The above shows that, throughout this appeal, VA notified the 
veteran as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefit sought, 
how VA could and would help him obtain relevant records 
and/or a new medical examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claim.  VA also asked the veteran to provide any evidence 
he had in support of his claim, consistent with the fourth 
element of Pelegrini II.

The Board acknowledges that the initial June 2002 VCAA notice 
was not provided to the veteran prior to the initial RO 
determination in February 1996.  In Pelegrini II, however, 
the Court clarified that where notice was not mandated at the 
time of the initial RO decision, it was not error to provide 
remedial notice after such initial decision.  See Pelegrini 
II at 120-123.  The Court set out that the claimant need only 
be provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  Id.  In 
this case, after VCAA notice was provided in June 2002 and 
again in April 2004, the veteran was given an appropriate 
opportunity to respond, and an appropriate SSOC was then 
issued, prior to the appeal returning to the Board.

The Board emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial decision.  Moreover, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as discussed 
above.  Thus, the veteran had adequate opportunity to 
identify and/or submit the evidence or information that he 
was informed was needed from him to support his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (harmless error).  In this case, the 
veteran was fully advised consistent with the governing legal 
authority, and was further provided the appropriate 
opportunity to respond to this notice.  The Board therefore 
finds that any defect with respect to the timing of the VCAA 
notice in this case was harmless error, and that VA has 
satisfied the VCAA's duty to notify the veteran.  

The Board additionally finds that VA made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b), and (c).  In 
particular, VA sought to obtain all treatment records 
referenced by the veteran.  To that end, pertinent medical 
records from Thomas-Davis Medical Center, dated from February 
1996 to April 1996 are contained in the claims file, as well 
as the veteran's service medical records.  Moreover, the 
veteran testified in September 1996 that he has had no 
medical treatment since a March 1996 surgical excision, and 
reported that he self-treats his disability.  Further, he did 
not respond to VA's requests for additional evidence in the 
June 2002 and April 2004 VCAA letters. 

Additionally, VA conducted necessary medical inquiry in an 
effort to substantiate the veteran's claim.  38 U.S.C.A. § 
5103A(d).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion "when such is 
necessary" to decide a claim.  See 38 C.F.R. § 
3.159(c)(4)(i) (2004) (emphasis added).  Accordingly, in this 
case, the veteran was afforded VA examinations in September 
1995, October 1996, October 2000, and June 2004.  

The Board observes that the veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  Under the facts of this case, then, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review.

Analysis of the Claim

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2004).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3 (2004).  If there is a question 
as to which evaluation to apply, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the award of service connection for his postoperative 
residuals of a left nipple abscess, and as such, the severity 
of his disability will be considered during the entire period 
from the initial assignment of the disability rating to the 
present, as well as the potential applicability of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).


The Board observes that, during the pendency of this claim, 
the portion of VA's Schedule for Rating Disabilities (Rating 
Schedule) that addresses the evaluation of service-connected 
skin disabilities was amended.  See 67 Fed. Reg. 49,590-9 
(July 31, 2002), effective August 30, 2002.  These 
regulations are relevant to that portion of the claim 
occurring on and after the effective date of this change.  
The Board further observes that where amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, as is the case here, the veteran is 
not entitled to consideration of these amended regulations 
prior to the established effective date.  See 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004); DeSousa v. Gober, 
10 Vet. App. 461, 466-67 (1997); VAOPGCPREC 7-03; VAOPGCPREC 
3-00.

The record reflects that during his period of active service, 
the veteran developed an abscess in the area of his left 
nipple, described as similar to a boil.  His complaints of 
tenderness in the left nipple area were noted beginning in 
approximately August 1990, and then in January 1991, an 
abscess at that location was incised and drained.  The 
abscess recurred in March 1992 and January 1993, requiring 
further incision and drainage.  On each clinical evaluation, 
the abscess was noted to be tender to the touch, warm, and 
swollen prior to incision and drainage, with apparent 
resolution after this procedure.  There was no indication of 
residual functional impairment or involvement of deep tissue.  
The veteran was medically released from service in June 1995 
as the result of bilateral knee impairment.     

After filing for service connection of this disorder in June 
1995, the veteran was afforded a VA examination in September 
1995.  The veteran informed the examiner that three years 
prior, he developed a subcutaneous abscess of the left 
nipple, which had become a recurrent problem.  He further 
reported that the abscess recurred and then broke open again 
three days before the examination.  After clinical 
evaluation, the examiner diagnosed a recurrent abscess of the 
left nipple.

The veteran provided medical records from Thomas-Davis 
Medical Center for the period of February 1996 to April 1996.  
These records indicate that after presenting in February 1996 
for follow-up of his ongoing left nipple abscess, the veteran 
underwent a left subareolar excision in March 1996.  The 
condition was described in these records as a 
recurring/chronic infected left breast cyst, possibly a 
mammary duct problem.  A March 1996 biopsy showed only 
nonproliferative breast changes with fibrosis.  Late March 
1996 records showed that the wound was healing well post-
surgery, but that the veteran was advised that the condition 
could still recur.

At his September 1996 local hearing, the veteran reported 
that the condition had recurred twice since his March 1996 
surgery.  He noted that he self-treats the problem, and that 
when the abscess recurs, swelling up like a boil, it is 
painful to the touch.  He described his left nipple as 
raised, very hard, and tender.

The veteran was given a new VA examination in October 1996.  
The veteran informed the examiner of two periods of 
inflammation subsequent to the March 1996 surgery.  On 
clinical evaluation, there was a surgical scar overlying the 
left nipple, curvilinear and measuring one to one and a half 
inches, and noted to be well-healed.  The left breast was 
tender around the site of the scar.  The examiner's diagnosis 
was a left nipple scar. 

The veteran underwent a third VA examination in October 2000.  
The examiner noted the history of the veteran's problem in 
his report.  The veteran told the examiner that the condition 
recurs about every three months, where the lesion will open 
up and drain for a while, and then heal.  He stated that the 
last episode occurred in June 2000.  The veteran denied 
systemic signs or symptoms of infection such as fevers or 
lymphadenopathy.  The veteran reported that he does not use 
any medication.  On clinical evaluation, the examiner 
observed no lymphadenopathy of the supraclavicular areas, 
neck, or either axilla bilaterally.  There was no observed 
mass, lesion, or drainage, including on a deep level.  There 
was no erythema or significant tenderness.  There was a 
semicircular scar from approximately 9:00 to 2:00 on the 
superior portion of the alveolar edge.  The area was recorded 
to be essentially soft, with no evidence of inflammation.  
The examiner's diagnosis was a recurrent left nipple 
discharge and infection by history, and no active or mass 
lesions noted in either breast on that date.     

The veteran's last VA examination was held in June 2004.  The 
examiner again noted the history of the veteran's disability.  
On clinical evaluation, there was a mildly disfiguring scar, 
noted to be pale, flat, and oval-shaped, measuring about one-
half inch by one-third inch.  The scar was tender, but non-
inflamed and non-adherent to the underlying tissues.  The 
diagnosis was residuals, incision and drainage wound with 
scar, left nipple. 

The veteran is currently in receipt of a 10 percent 
disability rating for his service-connected postoperative 
residuals of a left nipple abscess, effective from June 2, 
1995, identified as a scar.  

Prior to the change in regulatory criteria effective August 
30, 2002, this scar was rated under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7804 (2002).  The former DC 7804 
assigned a maximum 10 percent evaluation for superficial 
scars that are tender and painful on objective demonstration.  

The RO also determined, and the Board agrees after review of 
the evidence, that the veteran's disability did not warrant a 
higher evaluation under any other diagnostic codes available 
under the former 38 C.F.R. § 4.118 for assessing skin 
disabilities, as many of these codes pertain to 
symptomatology not shown in the veteran's case, such as skin 
diseases, burns, or scars of the head, face, or neck. 
Additionally, certain of the codes only provided for the 
maximum 10 percent already assigned in this case.  Finally, 
although the former DC 7805 directed to rate a scar instead 
based on limitation of motion of the part affected, the 
evidence for this period does not demonstrate any functional 
limitation.  Accordingly, the Board holds that through August 
29, 2002, the veteran's 10 maximum percent rating under the 
former DC 7804 is the most appropriate.  

From August 30, 2002, to the present, the Board has also 
considered whether the veteran may receive a higher 
evaluation under the revised criteria for evaluating skin 
disabilities as available under 38 C.F.R. § 4.118 (2004).  
The veteran has a 10 percent rating under the current DC 
7804, which is also the maximum available under this code, 
applicable to superficial scars that are painful on 
examination.  Id.

For this period, the Board has reviewed other available 
diagnostic codes that may apply to afford the veteran a 
rating in excess of 10 percent, but again agrees with the RO 
that the 10 percent rating already assigned is most 
appropriate in this case.  

Under the new criteria for rating skin disorders at 38 C.F.R. 
§ 4.118, DC 7800 applies to disfiguring scars of the head, 
face, or neck.  DC 7801 applies to scars, other than the 
head, face or neck, that are deep or that cause limited 
motion.  DC 7802 applies to scars, other than the head, face 
or neck that are superficial and do not cause limited motion, 
but cover an area of 144 square inches or greater.  DC 7803 
addresses scars that are superficial and unstable (involving 
frequent loss of covering of skin over the scar).  Lastly, DC 
7805, like the former criteria, directs to rate other scars 
on limitation of function of the affected part.  

DC 7800 is not applicable because the veteran's scar is not 
on his head, face, or neck.  Because this scar is not noted 
in medical records to be deep or the cause of limited motion 
or functional impairment, DC 7801 and DC 7805 are also not 
applicable.  Additionally, under DC 7801, there would have to 
be evidence that the veteran's scar involves an area of or 
exceeding 12 square inches in order to assign a 20 percent 
evaluation, and the veteran's scar has been repeatedly 
measured as much smaller in size.  DC 7802 and DC 7803 assign 
a maximum 10 percent rating, which, as noted, is already 
assigned to this disability.

The remaining skin codes under the new 38 C.F.R. § 4.118 
address various skin diseases and do not represent conditions 
that are documented as service-connected in the veteran's 
case, nor are they sufficiently similar to his service-
connected scar. 

Lastly, the Board has also contemplated extraschedular 
evaluation, but finds that there has been no showing that the 
veteran's service-connected disability has: (1) caused marked 
interference with employment beyond the interference 
contemplated in the currently assigned 10 percent rating; (2) 
necessitated frequent periods of hospitalization; or (3) 
otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2004) is not 
warranted.  See also 38 C.F.R. § 4.1; Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the 10 percent evaluation 
currently assigned to the veteran from June 2, 1995, is the 
most appropriate, and that a higher initial evaluation, or 
higher staged rating, is not available in this case.  
38 C.F.R. § 4.7.  The Board has considered the benefit of the 
doubt rule, but as the preponderance of the evidence is 
against the claim, the evidence is not in equipoise, and 
there is no basis to apply it.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A higher initial evaluation in excess of 10 percent for 
service-connected postoperative residuals of a left nipple 
abscess is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


